IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

BILL HARLEY SLAUGHTER,                 NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-1803

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 14, 2014.

An appeal from the Circuit Court for Escambia County.
Terry D. Terrell, Judge.

Bill Harley Slaughter, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROBERTS, and ROWE, JJ., CONCUR.